Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 03/11/2022 is acknowledged.  The traversal is on the ground(s) that “It is believed that multiple groups can be searched and examined together without undue burden.   Additionally, considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications.”  This is not found persuasive because of the following reasons.
	The method of Group I is producing a transition metal oxide support and the method of Group II is producing a metal catalyst using the transition metal oxide support produced by the method of Group I.  The search for Group II requires the searches from both methods but the search for Group I requires searches only for the method of preparing the transition metal oxide support.  Thus, if both Groups are searched an additional burden is imposed on the Office due to two different search areas being required.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/11/2022.


Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:
A.	In line 4, “manufacturing” is suggested changed to --forming--.
B.	In line 7, “manufacturing a transition metal oxide by” is suggested deleted.
C.	In line 7, --to obtain a transition metal oxide-- is suggested inserted after “admixture”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 6, 7, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 8,524,415 B2) in view of Miyata et al. (US 9,373,849).
	Cai et al. ‘415 discloses a method comprising: forming a dispersion of a carbonizable polymer, a surfactant, and titanium alkoxide in a liquid medium; evaporating the liquid medium to leave a material characterized by inter-dispersed clusters of carbon based polymer, surfactant, and titanium oxide; heating the material to decompose and volatilize the surfactant and alkoxide residue; further heating the material to carbonize the carbonizable polymer, and to yield a porous composite, processing the composite to produce a carbon-titanium oxide substrate material, etc. (See col. 5- col. 6, claim 1).  The carbonizable polymer is a phenol-formaldehyde polymer (See col. 6, claim 2).  The liquid medium comprises water and alcohol (See col. 6, claim 3).  The surfactant is a block copolymer comprising polypropylene oxide central blocks and ethylene oxide end blocks (See col. 6, claim 4).  See also entire reference for further details.
	Regarding claims 1 & 4, the reference appears to teach the claimed method of manufacturing a transition metal support but does not teach the claimed process step of “treating the transition metal oxide with nitrogen precursor” (which is recited in the instant claim 1).
	However, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to heat treating the support material of the Cai et al. ‘415 reference with nitrogen because Miyata et al. ‘849 teaches a similar process of making a catalyst material by adding nitrogen into the mixture (See Miyata et al. ‘849 at col. 1, claim 3).
	Regarding claims 6, 7 & 9, the reference does not teach the claimed evaporating temperature, heat-treating temperature, heating rate, heating time, and other process conditions of the admixture.  It is considered finding of an optimum or effective heating temperatures, heating rate, heating time, and other process conditions to effectively carry out the process of the reference is prima facie obvious to one having the ordinary skill in the art at the time the invention was made since it involves only routine experimentation within the skill level of the ordinary skill of artisan.  The process conditions are the results-effective variables, in view of In re Boesch.

Allowable Subject Matter
6.	Claims 2, 3, 5, 8, 10, & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-20 are pending.  Claims 1, 4, 6, 7, & 9 are rejected.  Claims 2, 3, 5, 8, 10, & 11 are objected.  Claims 12-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 06, 2022